                  Case 19-12239-CSS              Doc 56        Filed 10/22/19     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
----------------------------------------------------------------x
In re:                                                          :    Chapter 11
                                                                :
HIGHLAND CAPITAL MANAGEMENT, L.P., :                                 Case No. 19-12239 (CSS)
                                                                :
                                     Debtor.                    :
                                                                :
----------------------------------------------------------------x

                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF NOTICES

         PLEASE TAKE NOTICE that Winstead PC and Blank Rome LLP hereby enter their

appearance, pursuant to section 1109(b) of chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), on behalf of Acis Capital Management GP LLC and Acis Capital

Management, L.P. (collectively, “Acis”). The undersigned attorneys hereby request, pursuant to

Bankruptcy Rules 2002, 3017, and 9007, and Bankruptcy Code sections 342, 1102(a)(1), and

1109(b), that copies of all notices and pleadings given or filed in the above-captioned case

(the “Case”) and all related proceedings be given and served upon the following persons at the

addresses, facsimile numbers, or electronic mail addresses set forth below:

                 Rakhee V. Patel                                             John E. Lucian
                Phillip Lamberson                                            Josef W. Mintz
                WINSTEAD PC                                              BLANK ROME LLP
        2728 N. Harwood Street, Suite 500                           1201 N. Market Street, Suite 800
               Dallas, Texas 75201                                   Wilmington, Delaware 19801
           Telephone: (713) 650-8400                                  Telephone: (302) 425-6400
           Facsimile: (713) 650-2400                                   Facsimile: (302) 425-6464
              rpatel@winstead.com                                       lucian@blankrome.com
           plamberson@winstead.com                                      mintz@blankrome.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Bankr. P. 2002, the

undersigned counsel hereby request copies of all papers including, without limitation, all motions,

notices, applications, orders, reports, legal memoranda, exhibits and all other papers which are
                Case 19-12239-CSS           Doc 56     Filed 10/22/19     Page 2 of 3



filed with the Court or served upon any party. All copies should be sent to the above-listed counsel

by electronic mail and/or by mail to the addresses appearing above.

        PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Code and Bankruptcy Rules, but also includes, without

limitation, orders and notices of any petition, pleading, complaint, hearing, application, motion,

request or demand, whether formal or informal, written or oral, or whether made by mail, email,

hand delivery, telephone, facsimile, or otherwise which affect or seek to affect in any way the

rights or interests of any party in this Case.

        PLEASE TAKE FURTHER NOTICE that this request pursuant to Fed. R. Bankr. P. 2002

shall not be deemed or construed to be a submission by Acis to the jurisdiction or power of this

Court or a waiver of any substantive or procedural rights of Acis, including without limitation, to:

(a) have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; (b) have final orders in non-core matters entered only after de novo

review by the District Court; (c) a trial by jury in any proceeding so triable in this Case or any case,

controversy, or proceeding related to this Case; (d) require that where any adversary proceeding is

to be initiated against Acis in this Case or any related case or where any proceeding is to be

initiated by complaint against Acis under applicable non-bankruptcy law, service shall be made on

Acis, as applicable, in accordance with applicable Federal Rules of Civil Procedure and applicable

non-bankruptcy law, and that service upon undersigned counsel is insufficient for such purposes;

or (e) any other rights, claims, actions, defenses, setoffs or recoupments to which Acis is or may be

entitled in law or at equity, all of which rights, claims, actions, defenses, setoffs or recoupments

Acis expressly reserves.




                                                   2
              Case 19-12239-CSS   Doc 56    Filed 10/22/19    Page 3 of 3



                                     BLANK ROME LLP

Dated: October 22, 2019               /s/ Josef W. Mintz
Wilmington, Delaware                 John E. Lucian (pro hac vice to be filed)
                                     Josef W. Mintz (DE No. 5644)
                                     1201 N. Market Street, Suite 800
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 425-6400
                                     Facsimile: (302) 425-6464
                                     Email:        lucian@blankrome.com
                                                   mintz@blankrome.com

                                     WINSTEAD PC
                                     Rakhee V. Patel (pro hac vice to be filed)
                                     Phillip Lamberson (pro hac vice to be filed)
                                     2728 N. Harwood Street, Suite 500
                                     Dallas, Texas 75201
                                     Telephone: (713) 650-8400
                                     Facsimile: (713) 650-2400
                                     Email:       rpatel@winstead.com
                                                  plamberson@winstead.com

                                     Attorneys for Acis Capital Management GP LLC
                                     and Acis Capital Management, L.P.




                                        3
